Citation Nr: 1035981	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  05-32 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
postoperative arthritis of the left foot's first 
metatarsophalangeal joint (formerly evaluated under Diagnostic 
Code 5003-5284).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to 
August 2003.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
granted service connection for postoperative arthritis of the 
left foot's first metatarsophalangeal joint, assigning a 0 
percent rating, effective September 1, 2003.  In May 2006, the RO 
granted an increased rating of 10 percent for the first 
metatarsophalangeal joint of the left foot, effective September 
1, 2003.  The Veteran has indicated that he is not satisfied with 
this rating.  Thus, this claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

In February 2007, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Board hearing in Washington, DC.  
The Board remanded this case in September 2007 and July 2009 so 
that additional treatment records associated with the service-
connected left foot disability could be obtained and so that a VA 
examination could be provided.  The development directed in the 
Remands has been substantially complied with.  See D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008).

In error, previous adjudication documents from the RO and the 
Board note that the disability at issue is the 
metacarpophalangeal joint, when in actuality, the disability 
involves the metatarsophalangeal joint.  The metacarpophalangeal 
joint involves the joints in the hand; while the 
metatarsophalangeal joint involves the joints in the foot.  See 
generally Stedman's Medical Dictionary, 27th Edition, 1099, 1102.  
Thus, the issue has been so modified.

The issue of a temporary total rating under 38 C.F.R. 
§ 4.30 due to surgery of the left foot metatarsophalangeal 
joint has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The medical evidence shows that the Veteran's postoperative 
arthritis of the left foot metatarsophalangeal joint is 
manifested by a two-inch (or 7cm by 1cm) slightly hypopigmented 
scar on the dorsum of the left big toe, mild-to-moderate non-
specific osteoarthritic change of the great toe metatarsal 
phalangeal joint with mild joint space narrowing and subchondral 
cyst formation in the metatarsal head, hallux valgus and 
bunionectomy, hallux limitus, mild edema, plantar fasciitis, 
flexible flatfoot, chronic pain and stiffness at the base of the 
great toe on the left foot, pain with weight-bearing activities, 
surgical treatment involving fusion and cheilectomy, and 
diminished first metatarsophalangeal joint range of motion.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for postoperative arthritis of the left foot's first 
metatarsophalangeal joint are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.71a, 
Diagnostic Codes 5003, 5280, 5284 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, remand and 
subsequent RO actions may "essentially cure[] the error in the 
timing of notice").

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in December 2003, 
August 2005, March 2006, October 2007, and July 2008.  While the 
notice letters dated from August 2005 to July 2008 were not 
provided prior to the initial adjudication, the claimant has had 
the opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claims were subsequently readjudicated in supplemental statements 
of the case dated from May 2006 to February 2010, following the 
provision of notice.  The Veteran has not alleged any prejudice 
as a result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

Regarding VA's duty to assist, VA has obtained service treatment 
records, assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, obtained medical opinions as to 
the severity of the service-connected left foot disability, and 
afforded the Veteran the opportunity to give testimony before the 
Board.  The examination reports obtained contain sufficient 
information to decide the issue on appeal and further examination 
is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

The RO granted service connection for postoperative, arthritis, 
left foot, first metatarsophalangeal joint in April 2004, 
assigning a 0 percent evaluation, effective September 1, 2003.  
The RO subsequently granted an increased rating of 10 percent, 
effective September 2003, in May 2006.  The Veteran wants a 
higher rating.

He testified at the February 2007 Board hearing that he had 
minimal movement and constant pain in his foot to the point where 
he could not get out of bed and felt like he had been on his foot 
all day.  He stated that he took Motrin 800 milligrams per day 
depending on the pain and that he could not walk more than a 
quarter to a half a mile.  He indicated that the average pain 
level of the left foot was a 7 or 8 out of 10 and that if he did 
a lot of driving the foot would hurt him all the way up to the 
calf.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will 
consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disorder in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id. 

The Veteran's left foot first metatarsophalangeal joint was 
originally rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5284.  Diagnostic Code 5003 evaluates degenerative arthritis and 
rates the disability on the basis of limitation of motion of the 
specific joint or joints involved.  

Diagnostic Code 5284 provides for a 10 percent evaluation for 
moderate foot disability, a 20 percent evaluation for moderately 
severe foot disability, and a 30 percent evaluation for severe 
foot disability. 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 
notation following Diagnostic Code 5284 provides that a 40 
percent rating is to be assigned with actual loss of use of the 
foot.

The term moderately severe as used in Diagnostic Code 5284 is not 
defined by regulation.  However, the overall regulatory scheme 
relating to rating disabilities of the feet and toes contemplates 
20 percent ratings in cases where problems include such 
difficulties as dorsiflexion of all toes unilaterally and marked 
tenderness under the metatarsal heads.  See 38 C.F.R. § 4.7la, 
Diagnostic Code 5278 (no more than 10 percent is warranted even 
if the great toe is dorsiflexed).  A 20 percent rating may also 
be assigned when there is moderately severe malunion or nonunion 
of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5283.

The left foot first metatarsophalangeal joint is presently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5280, covering 
unilateral hallux valgus.  A 10 percent rating is warranted for 
severe unilateral hallux valgus, if equivalent to an amputation 
of the great toe.  A 10 percent evaluation is also assigned for 
post operative residuals of a hallux valgus where there is a 
resection of the metatarsal head.  

The Board will consider these diagnostic codes in addition to any 
other relevant codes to determine which is the most appropriate.

A July 2003 QTC examination report notes that the Veteran 
underwent surgery on his left big toe due to arthritis and that 
overall his symptoms had improved, but he still had soreness with 
prolonged use.  On physical examination, there was a two-inch 
scar on the dorsum of the left big toe.  There was no significant 
disfigurement, ulceration, adherence, underlying tissue loss, or 
keloid formation.  The scar was slightly hypopigmented.  The 
Veteran's gait was normal and the left foot did not show any sign 
of abnormal weight-bearing.  The Veteran did not require any 
assistive devices for ambulation.  There was no painful motion of 
the left foot and toes.  There also was no edema, disturbed 
circulation, weakness, atrophy of the musculature, or tenderness 
in the foot or toes.  The Veteran did not have flatfeet or any 
other deformity of the toes, foot, or heel.  He did not require 
any corrective shoe wear.  Neurologic examination was normal.  
Lower extremity motor and sensory function was normal.  X-ray 
examination of the left foot showed mild-to-moderate non-specific 
osteoarthritic change of the great toe metatarsal phalangeal 
joint with mild joint space narrowing and subchondral cyst 
formation in the metatarsal head, with slightly greater 
involvement on the left.  The diagnosis was left foot arthritis 
of the first metatarsophalangeal joint of the toe, postoperative, 
aggravated with heavy use only; and foot scar status post surgery 
on left big toe, no significant functional sequelae.

A September 2005 QTC examination report shows a history of 
postoperative arthritis of the left foot first 
metatarsophalangeal joint with scar.  The Veteran had been 
suffering from hallux valgus and bunionectomy.  The condition had 
existed since 2002.  For the foot condition, at rest he had pain 
and stiffness.  While standing or walking he had pain and 
stiffness.  He had a bunionectomy in 2002 with residual pain and 
stiffness.  There was no functional impairment resulting from 
this condition and it did not result in any time lost from work.

On physical examination, there was a level scar present at the 
dorsum of the left great toe measuring about 7cm by 1cm.  There 
was no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, Keloid formation, hypopigmentation, 
hyperpigmentation, or abnormal texture.  Examination of the left 
foot revealed no tenderness, weakness, edema, atrophy, or 
disturbed circulation.  Pes planus was not present.  He did not 
have any limitation with standing and walking, nor require any 
type of support with his shoes.  Neurological examination showed 
that motor function and sensory function were within normal 
limits.  The left lower extremity revealed ankle jerk of 2+.  The 
diagnosis was postoperative arthritis left foot first 
metatarsophalangeal joint; there was no change to diagnosis.  

Hospital records from Naval Medical Center in Portsmouth dated 
from 2005 to 2006 show continued complaints of foot pain with 
stiffness and findings of hallux limitus with crepitus at the 
first metatarsophalangeal joint.  A November 2006 military 
hospital record notes mild edema and possible plantar fasciitis.  
The Veteran also was tender at the joint line.

A February 2007 hospital record shows the left foot was stiff and 
painful at the great toe joint.  His history showed that 
conservative treatment had failed.  Physical examination showed 
full range of motion of the first metatarsophalangeal joint.  The 
pre-operative and post-operative diagnosis was left foot hallux 
valgus.  

In March 2007, an operation report shows that a left first 
metatarsophalangeal joint arthrodesis was performed with no 
complications.  The preoperative and operative diagnosis was 
hallux limitus deformity, left foot.  The chief complaint was 
chronic pain and stiffness at the base of the great toe on the 
left foot.  He reported several years of worsening symptoms 
consisting of stiffness, enlarging bone spurs around the joint, 
and pain with weight-bearing activities.  He presented in 2006 to 
Podiatry at Naval Medical Center, Portsmouth, where he was 
diagnosed with hallux limitus with exostosis of the joint, mild 
joint space narrowing, and was treated unsuccessfully with 
conservative care.  He then elected for surgical treatment and 
was given the options of cheilectomy versus osteotomy, fusion; 
and at that time opted for cheilectomy.  

The cheilectomy was successful in removing the prominent bone 
spurs and improving the range of motion by approximately 10 
degrees; however, did not result in significant pain improvement.  
Over the next several months, the Veteran reported symptoms, 
which gradually began to worsen again, and the range of motion 
continued to be limited secondary to fibrosis of the joint.  

On current examination, the foot was neurovascularly intact.  
There was less than 10 degrees of dorsiflexion of the first 
metatarsophalangeal joint.  The alignment was normal.  There was 
palpable crepitus at the joint line and tenderness.  Radiographs 
showed no significant recurrence of exostosis formation.  There 
was a narrowed joint space.  Subchondral bone appeared to be 
intact.  Options were discussed with the Veteran and he opted for 
a surgical fusion of the joint.

Postoperative records dated in March 2007 note a diagnosis of 
left foot hallux limitus.  The Veteran was instructed to not put 
any weight on the operative foot and to use crutches.

A November 2008 VA podiatry consult notes the Veteran complained 
of pain along the foot with prolonged standing and walking.  He 
stated that the foot pain started approximately 10 years ago 
during his military activities.  He had a cheilectomy along the 
left great toe for hallux limitus with mixed results and a fusion 
of the left first metatarsophalangeal joint to address continued 
pain in 2007.  It was noted that assistive aids or devices were 
needed.  

On objective evaluation, the Veteran had flexible flatfoot and 
diminished first metatarsophalangeal joint range of motion.  On 
neurological examination, deep tendon reflexes, sensory status, 
and motor status were intact.  The assessment was pes planus and 
hallux limitus status post foot surgery.  The diagnosis was 
residuals of revisional surgery along the left first 
metatarsophalangeal joint.  The problem associated with the 
diagnosis was arthritis of the left foot first 
metatarsophalangeal joint.  There were no significant effects on 
the Veteran's occupation.  There were mild effects on chores, 
shopping, exercise, sports, and dressing.  The pes planus 
diagnosis also was found not to have any significant effects on 
the Veteran's occupation, or effects of the problem on daily 
activities.

The medical evidence shows that the Veteran's postoperative 
arthritis of the left foot metatarsophalangeal joint is 
manifested by a two-inch (or 7cm by 1cm) slightly hypopigmented 
scar on the dorsum of the left big toe, mild-to-moderate non-
specific osteoarthritic change of the great toe metatarsal 
phalangeal joint with mild joint space narrowing and subchondral 
cyst formation in the metatarsal head, hallux valgus and 
bunionectomy, hallux limitus, mild edema, plantar fasciitis, 
flexible flatfoot, chronic pain and stiffness at the base of the 
great toe on the left foot, pain with weight-bearing activities, 
surgical treatment involving fusion and cheilectomy, and 
diminished first metatarsophalangeal joint range of motion.  

Ten percent is the highest schedular rating for hallux valgus 
under Diagnostic Code 5280.  

Under Diagnostic Code 5284, the medical evidence shows that the 
level of disability in the left great toe more closely 
approximates the criteria for a moderate foot disability.  While 
the Veteran has chronic pain and stiffness at the base of the 
great toe on the left foot and diminished first 
metatarsophalangeal joint range of motion, all of the toes are 
not tending to dorsiflexion.  See 38 C.F.R. § 4.7la, Diagnostic 
Code 5278 (no more than 10 percent is warranted even if the great 
toe is dorsiflexed).  There is also not shown to be any 
moderately severe malunion or nonunion of the tarsal or 
metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283.  
X-ray examination showed mild joint space narrowing of the 
metatarsophalangeal joint but there were no findings of malunion 
or nonunion of the tarsal or metatarsal bones.

None of the other foot diagnostic codes that contemplate a rating 
higher than 10 percent apply.  The record does not show claw foot 
(pes cavus) with all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar fascia, 
and marked tenderness under the metatarsal heads under Diagnostic 
Code 5278.  The record also does not show severe, acquired 
flatfoot with objective marked deformity (pronation, abduction, 
etc), pain on manipulation and use accentuated, indication of 
swelling on use, or characteristic callosities under Diagnostic 
Code 5276.  Flexible flatfoot was noted with pain on use and 
swelling, but this does not rise to the level of severe flatfoot 
with marked deformity.

Further, a separate rating for the surgical scar on the left 
great toe is not warranted, as the medical evidence shows that 
the scar is not tender to palpation, deep or cause limited 
motion, unstable, or associated with functional limitation, and 
does not encompass an area of 144 square inches (or 929 s. cm).  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (effective 
prior to October 23, 2008). 

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
complaints of pain and stiffness in the left foot's great toe, 
affecting his ability to do physical activities and enjoy 
recreational activities.  Any functional impairment in the left 
foot's great toe, however, already has been considered by the 10 
percent rating assigned.  Generally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  

The level of impairment in the left foot first 
metatarsophalangeal joint has been relatively stable throughout 
the appeals period, or at least has never been worse than what is 
warranted for a 10 percent rating.  Therefore, the application of 
staged ratings (i.e., different percentage ratings for different 
periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  If 
so, the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required. Thun, 22 
Vet. App. at 116.

The Veteran's representative submitted an argument in May 2010 
that the Veteran should be considered for an extraschedular 
evaluation for his service-connected left foot 
metatarsophalangeal joint disability.  However, the impairment 
associated with the left foot metatarsophalangeal joint 
disability is adequately considered by the diagnostic codes 
applied.  The medical evidence generally shows a hallux valgus 
deformity, osteoarthritis of the left foot metatarsophalangeal 
joint, diminished first metatarsophalangeal joint range of 
motion, and functional impairment due to pain.  Diagnostic Codes 
5003, 5280, and 5284 address this type of impairment.  A rating 
in excess of that assigned is provided for certain manifestations 
of the service-connected disability but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  The 
Veteran has not required frequent periods of hospitalization due 
to the disability and marked interference with employment has not 
been shown.  A September 2005 QTC examination report notes that 
the left foot metatarsophalangeal joint disability did not result 
in any time lost from work.  A November 2008 VA podiatry consult 
also notes that the left first metatarsophalangeal joint 
disability had no significant effects on the Veteran's 
occupation.  The Veteran's disability picture is contemplated by 
the rating schedule and no extraschedular referral is required.

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) also has been considered.  The record shows that 
the Veteran has not been rendered unemployable as a result of his 
service-connected left foot metatarsophalangeal joint disability.  
Therefore, an inferred TDIU claim is inapplicable.

The Veteran has argued that he is entitled to a higher rating for 
his left foot metatarsophalangeal joint disability.  He is 
competent to report that which he can experience or observe, and 
there is no reason shown to doubt his credibility in this regard.  
However, as a layperson lacking in medical training and 
expertise, he cannot provide a competent medical opinion 
regarding the severity of his left foot metatarsophalangeal joint 
disability, including clinical evaluation of limitation of motion 
and x-ray examination.  Thus, his views are outweighed by the 
detailed opinions provided by the medical professionals who 
discussed the Veteran's left foot metatarsophalangeal joint 
disability and provided the relevant clinical testing to rate the 
claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The evidence more closely approximates the criteria for a 10 
percent rating for the left foot metatarsophalangeal joint 
disability.  38 C.F.R. § 4.7.  The preponderance of the evidence 
is against the claim for an increase and there is no doubt to be 
resolved. Gilbert v. Derwinski, 1 Vet. App. at 57-58.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
postoperative arthritis of the left foot's first 
metatarsophalangeal joint (formerly evaluated under Diagnostic 
Code 5003-5284) is denied.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


